    Case 2:21-mj-00085-JHR Document 3 Filed 04/13/21 Page 1 of 2                   PageID #: 9




                                      Complaint Synopsis

Name:                                     Shawn Adams

Address:                                  Standish, Maine
(City & State Only)
Year of Birth and Age:                    1977 / 43 years old

Violations:                               Count One: Possession with intent to distribute fentanyl,
                                          in violation of Title 21, United States Code, Section
                                          841(a)(1).

Penalties:                                Count One: Imprisonment of not more than twenty years
                                          (21 U.S.C. § 841(b)(1)(C)), or a fine not to exceed one
                                          million dollars ($1,000,000) (21 U.S.C. § 841(b)(1)(C)
                                          and 18 U.S.C. § 3571(b)(1)), or both.

                                          This is a Class C felony pursuant to 18 U.S.C.
                                          § 3559(a)(3).

Supervised Release:                       Count One: Not less than three years and not more than
                                          life. 21 U.S.C. § 841(b)(1)(C).


Maximum Term of Imprisonment for          Count One: Not more than two years.
Violation of Supervised Release:          18 U.S.C. § 3583(e)(3).

                                          Count One: Life less any period of imprisonment
Release for Violation of Supervised       imposed upon revocation of supervised release.
Release:                                  18 U.S.C. § 3583(h).

                                          Randall J. Bates, Esq.

Primary Investigative Agency and Case     DEA/Flynn
Agent Name:

Detention Status:                         In state custody; writ to be submitted

Foreign National:                         No

Foreign Consular Notification Provided: N/A

County:                                   York
   Case 2:21-mj-00085-JHR Document 3 Filed 04/13/21 Page 2 of 2   PageID #: 10




AUSA:                                 Lindsay Feinberg

Guidelines apply? Y/N                 Yes

Victim Case:                          No

Corporate Victims Owed Restitution:   N/A

Assessments:                          $100 per count
